Citation Nr: 1143453	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  03-00 300A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a left eye disability.

2.  Entitlement to an increased rating for service-connected tender scar, residuals of left herniorrhaphy, currently evaluated 10 percent disabling. 

3.  Entitlement to an increased rating for service-connected tender scar, residuals of right herniorrhaphy, currently evaluated 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1952 to July 1954. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In a January 2002 rating decision, the RO confirmed and continued the previously assigned 10 percent disability ratings assigned for both the left and right scars, residuals of herniorrhaphy.  In a July 2007 rating decision, the RO denied service connection for a left eye disability. 

In a May 2010 decision, the Board denied increased evaluations for the left and right scars, residuals of herniorrhaphy.  The Veteran appealed the Board's decision as to the denial of these claims to the United States Court of Appeals for Veterans Claims (Court).  In a June 2011 Memorandum Decision, the Court set aside the Board's denial of the increased evaluations for the left and right scars, residuals of herniorrhaphy and remanded both matters for proceedings consistent with the Memorandum Decision.   

In the May 2010 decision, the Board also denied service connection for a right eye cataract and a stomach disability, and an increased rating for service-connected bilateral inguinal hernias.  The Court affirmed the Board's denial of these claims in the June 2011 Memorandum Decision.  Therefore, no further Board action is necessary with regard to these claims.  However, the Board observes that the Memorandum Decision notes that the Veteran has argued that an increased rating for his bilateral inguinal hernias is warranted citing to a recent hospitalization in August 2010.  This matter is referred to the RO for any appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for a left eye disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected scar, residual of right herniorrhaphy is manifested as one painful but stable scar. 

2.  The Veteran's service-connected scar, residual of left herniorrhaphy is manifested as one painful but stable scar. 

3.  The evidence does not show that the Veteran's service-connected scar residuals of right and left herniorrhaphies are so exceptional or unusual that referral for extraschedular consideration by the designated authority is required. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in excess of the currently assigned 10 percent disability rating for service-connected scar, residual of right herniorrhaphy has not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118 , Diagnostic Code 7804 (as in effect prior to August 30, 2002, beginning August 30, 2002, and beginning October 23, 2008). 

2.  The criteria for the assignment of a disability rating in excess of the currently assigned 10 percent disability rating for service-connected scar, residual of left herniorrhaphy has not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.118 , Diagnostic Code 7804 (as in effect prior to August 30, 2002, beginning August 30, 2002, and beginning October 23, 2008). 

3.  The application of extraschedular provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The Board's May 2010 decision contained an extensive discussion of the notice and assistance requirements of the VCAA.  See the Board's May 2010 decision, pages 7-15.  In its discussion, the Board stated that it "carefully considered the provisions of the VCAA in light of the record on appeal and, for the reasons expressed above, finds that the development of these claims has been consistent with the provisions of the VCAA."  See Id.  at pg. 15. 

The Court's June 2011 Memorandum Decision did not articulate any errors in terms of VA's duty to notify or to assist the Veteran under the VCAA.  Certainly, if there were problems with VCAA notice this would have been pointed out.  The Board is aware of the Court's stated interest in conservation of judicial resources and in avoiding piecemeal litigation.  See Harris v. Derwinski, 1 Vet. App. 180, 183   (1991) (stating that the "Court will [not] review BVA decisions in a piecemeal fashion"); Fugere v. Derwinski, 1 Vet. App. 103, 105 (1990) (finding that "[a]dvancing different arguments at successive stages of the appellate process does not serve the interests of the parties or the Court"). 

The Board is, therefore, confident that if there were errors in terms of VCAA notice, or the Board's discussion thereof, this would have been brought to the Board's attention for the sake of judicial economy.  See Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) (noting that under the "law of the case" doctrine, appellate courts generally will not review or reconsider issues that have already been decided in a previous appeal of the same case). 

Although the Court's June 2011 Memorandum Decision serves to vacate the Board's May 2010 denial of the increased rating claims for the service-connected scars and its legal efficacy, the Board's prior discussion nonetheless remains a matter of record, and one which was clearly provided to the Veteran.  Examination of the now-vacated decision reveals that the Board articulated how VCAA compliance with respect to the duty to notify was achieved. Because the June 2011 Memorandum Decision found no fault in the Board's previous notice and assistance discussion, and for the sake of economy, that complete discussion will not be repeated. 

Additionally, subsequent to the Court's Order, in September 2011, the Board wrote to the Veteran, asking if there was any additional evidence and argument to submit. In October 2011, the Veteran returned the 90-Day Letter Response Form enclosed in the September 2011 Board letter, indicating that he had nothing else to submit and to proceed immediately with the readjudication of the his case.  See DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) (finding that VCAA notice not required where there is no reasonable possibility that additional development will aid the claimant). 

In short, the record indicates that the Veteran received appropriate notice pursuant to the VCAA. 


Legal Criteria

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2011).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011). 

A request for an increased rating must be viewed in light of the entire relevant medical history.  See 38 C.F.R. § 4.1 (2011); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58   (1994). 

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held that "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct periods where the service-connected disability exhibits symptoms that would warrant different ratings." 

While these claims were pending, the applicable rating criteria for the skin (including scars) were amended twice, effective August 30, 2002, and October 23, 2008.  See 67 Fed. Reg. 49,590 (July 31, 2002), 73 Fed. Reg. 54708 (September 23, 2008).  

The October 2008 revisions are applicable to applications for benefits received by the VA on or after October 23, 2008, unless a Veteran specifically requests evaluation under these criteria.  See 73 Fed. Reg. 54708 (September 23, 2008).  In this case, the Veteran filed his claim in August 2001 and there is no indication that he requested evaluation under these revised criteria.  However, the Court specifically vacated the Board's May 2010 decision for failure to address the Veteran's claims under the post 2008 regulation changes.  Therefore, in light of the Court's decision, the Board will consider all three versions of the skin regulations which were in affect during the pendency of the Veteran's claims.  

The January 2002 rating decision reflects that the RO evaluated the Veteran's disabilities under the criteria in effect prior to August 2002.  The subsequent supplemental statements of the cases reflect that the RO evaluated the Veteran's disabilities under the criteria in effect beginning August 2002 and beginning October 2008.  Thus, there is no prejudice in the Board's considering these issues.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (noting that where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).

Where a law or regulation changes after the claims have been filed, but before the administrative or judicial process has been concluded, the version most favorable to the Veteran applies unless Congress provided otherwise or permitted the Secretary of VA to do otherwise and the Secretary did so.  See VAOGCPREC 7-2003.  The Board will therefore evaluate the Veteran's service-connected scars under all three schedular criteria, keeping in mind that the revised criteria may not be applied to any time period before the effective date of the change.  See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114 (2011); VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 117 (1997).

      i.)  Prior to August 30, 2002  

Prior to August 30, 2002, scars were rated under 38 C.F.R. § 4.118, Diagnostic Code 7800 through 7805 (as in effect prior to August 30, 2002). 

Diagnostic Code 7800 provided ratings for scars of the head, face, or neck. Diagnostic Codes 7801 and 7802 provided ratings for scars from second and third degree burns.  Obviously, these provisions are not for application, given the nature of the Veteran's disabilities which consist of postoperative residual scars.  Under Diagnostic Code 7803, a maximum 10 percent rating was assigned for scars which are poorly nourished, with repeated ulceration.  There is no evidence of such scars in this case and higher evaluations than the current 10 percent evaluations were not available under this code. 

Under Diagnostic Code 7804, a maximum 10 percent was assigned for scars which are tender and painful on objective demonstration.  No higher rating was available under this provision.  Under Diagnostic Code 7805, scars may be rated based on limitation on function of the part affected. 


      (ii.)  Beginning August 30, 2002  

Diagnostic Code 7800, like its predecessor, concerns scars of the head, face or neck and is therefore not applicable to this case.  Beginning August 30, 2002, Diagnostic Codes 7801 and 7802, pertaining to scars, other than head, face, or neck, are also not applicable.  Diagnostic Code 7801 concerns scars which are deep and cause limited motion, of which there is no evidence in this case.  Diagnostic Code 7802, although concerning superficial scars, is also not applicable, since the clinical evidence establishes that the service-connected scars involve an area far less than that required for a compensable rating under that diagnostic code [929 square centimeters or 144 square inches].  The largest measurements for the scars noted in the record were documented in the VA examination reports dated in September 2004 showing that the Veteran's scars were narrow, measuring less than one centimeter in width (0.4 cm), and measured 12 centimeters each in length. These measurements, even in combination, do not come close to approximating the 929 square centimeters which is required for a compensable rating. 

Under the criteria in effect as of August 30, 2002, a maximum 10 percent rating is warranted for superficial, unstable scars under Diagnostic Code 7803.  38 C.F.R. 
§ 4.118, Diagnostic Code 7803 (as in effect prior to October 23, 2008). 
Instability is not demonstrated with respect to either of the service-connected scars as the September 2004 VA examination reports reflect that both scars were stable.  In any case, the Veteran is already in receipt of the maximum schedular evaluation under this diagnostic code. 

A 10 percent rating is warranted for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (as in effect prior to October 23, 2008). 

Diagnostic Code 7805 did not change.  Scars may also be evaluated on the basis of any related limitation of function of the body part that they affect. 

      
(ii.) Beginning October 23, 2008

Diagnostic Code 7800, like its predecessors, concerns scars of the head, face or neck and is therefore not applicable to this case.  Diagnostic Codes 7801 and 7802, pertaining to scars, other than head, face, or neck, are also not applicable.  Diagnostic Code 7801 concerns scars which are deep and nonlinear, of which there is no evidence in this case.  Diagnostic Code 7802, although concerning superficial scars, is also not applicable, since the clinical evidence establishes that the service-connected scars involve an area far less than that required for a compensable rating under that diagnostic code [929 square centimeters or 144 square inches].  As noted above, the largest measurement of the Veteran's scars show that they are each less than one centimeter in width and 12 centimeters in length. These measurements, even in combination, do not come close to approximating the 929 square centimeters which is required for a compensable rating. 

Under the revised criteria, a 10 percent rating is warranted for one or two unstable or painful scars, a 20 percent rating is warranted for three or four scars that are unstable or painful, and a 30 percent rating is warned for five or more scars that are stable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (as in effect beginning October 23, 2008). 


Analysis 

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995). 

The Veteran's left and right herniorrhaphy scars have been rated under Diagnostic Code 7804 [tender, painful scars].  As the Veteran's complaints of painful scars were noted by the October 2000, December 2001, and September 2004 examiners, the Board finds that it is appropriate to rate the right and left herniorrhaphy scars under Diagnostic Code 7804.  Additionally, there is no evidence that the scars affect the Veteran's trunk or abdominal muscle function.  While the Veteran reported vague complaints of abdominal tenderness during the September 2004 examination, he reported no additional loss of function other than increased discomfort during flare-ups.  The examiner notably concluded that there was no limitation of motion or other functional limitation caused by the Veteran's scars.  The remainder of the evidence likewise makes no reference to any limitation of function associated with the Veteran's scars.  Accordingly, a rating is not warranted under any version of Diagnostic Code 7805 in effect during the course of the appeal. 

Other diagnostic codes used for rating scars are not applicable to the Veteran's service-connected scars.  The Veteran has not suggested that the use of any other diagnostic code would be more appropriate.  The Veteran is receiving the maximum schedular rating, 10 percent, for the right and left herniorrhaphy scars under the pre and post August 30, 2002, versions of Diagnostic Code 7804.   Therefore, a higher evaluation is not warranted. 

As to the version of Diagnostic Code 7804 currently in effect as of October 23, 2008, the Veteran was reported to have tenderness in October 2000.  Subsequently, both the December 2001 and September 2004 VA examiners noted that the Veteran described tenderness to light stroking, however, when he was distracted there no complaint of discomfort.  The December 2001 examiner noted that there was no discreet tenderness.  Additionally, there is no indication in the record during the applicable period that the Veteran's scars were unstable.  The September 2004 VA examination reports reflect that the scars were both stable.  There is no evidence that the Veteran had 3 or more painful or unstable scars resulting from his bilateral hernias.  Therefore, an evaluation in excess of 10 percent for either scar is not warranted.  See 38 C.F.R. § 4.118, Diagnostic Code 7804 (as in effect beginning October 23, 2008). 


Hart considerations 

The Veteran's claim for increased disability ratings of the right and left residuals of herniorrhaphy scars was filed on August 27, 2001.  The question to be answered by the Board, therefore, is whether any ratings other than the currently assigned 10 percent ratings should be assigned for the relevant time period under consideration, August 27, 2000, to the present.   However, in the present case, the Veteran's symptoms remained constant throughout the course of the period on appeal and as such staged ratings are not warranted.


Extraschedular Considerations 

The Veteran did not expressly raise the matter of his entitlement to extraschedular ratings for his service-connected disabilities.  However, he has asserted that his ability to maintain gainful employment has been negatively impacted by his bilateral hernia symptomatology.  

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b) (1) (2011). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating. 

The Board has thoroughly reviewed the Veteran's statements concerning the severity of his service-connected scars of the right and left herniorrhaphies.  However, the medical evidence does not demonstrate that he is unable to maintain gainful employment as a result of his service-connected disabilities.  Critically, the September 2004 VA examination report documents the Veteran's complaints of debilitating pain which he attributes to the service-connected scars.  However, the VA examiner noted that the Veteran's "current complaints of tenderness of the skin in areas distal to and remote from his abdominal scars are consistent with normal anatomy, physiology, and his abdominal scars are not consistent on serial exam when the Veteran is distracted."  The September 2004 VA examiner concluded, "[t]he pain that the Veteran describes is not attributable to the . . . herniorrhaphy scars." 

Additionally, the record does not indicate that the Veteran has received in-patient treatment due to scar symptomatology during the appeal period.  The Board has not identified an exceptional or unusual clinical picture as a result of the service-connected disabilities.  Nor is there any other aspect of the disabilities which may be characterized as exceptional or unusual. 

Accordingly, the record does not demonstrate any other reason why extraschedular ratings should be assigned.  As there is no factor which takes the disabilities outside the usual rating criteria, the Board has therefore determined that referral of the case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 


Rice Considerations 

In Rice v. Shinseki, 22 Vet. App. 447   (2009), the Court of held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  The Board acknowledges that the Veteran, who is over the age of 75, last worked as a school crossing guard in 1973.  The record reflects that he has significant nonservice-connected respiratory and cardiovascular conditions along with other nonservice-connected disabilities that resulted in a finding that he was permanently and totally disabled from January 1975 thereby establishing entitlement to nonservice-connected pension benefits.  A review of the various statements submitted by the Veteran during the course of this appeal does not reveal any expressly raised claim for TDIU.  Likewise, the evidence does not show that such a claim has been reasonably raised.  Accordingly, consideration of TDIU is not warranted. 


ORDER

Entitlement to an increased rating for service-connected tender scar, residuals of left herniorrhaphy, currently evaluated 10 percent disabling, is denied. 

Entitlement to an increased rating for service-connected tender scar, residuals of right herniorrhaphy, currently evaluated 10 percent disabling, is denied. 



REMAND

In the May 2010 decision, the Board also remanded the issue of a left eye disability   The Board instructed the AMC to issue a Statement of the Case on the issue of entitlement to service connection for a left eye disability and to inform the Veteran of the requirements to perfect an appeal with respect to this new issue.  No Statement of the Case has yet been issued, and one must be provided on remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).
   
Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Issue a Statement of the Case on the issue of entitlement to service connection for a left eye disability, and inform the Veteran of the requirements to perfect an appeal with respect to this new issue. 

2. If the Veteran perfects an appeal with respect to the issue of entitlement to service connection for a left eye disability, ensure that all indicated development is completed before the case is returned to the Board. 

By this remand the Board intimates no opinion as to the final outcome warranted. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


